IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                            :                NO. 486
                                  :
     RESCISSION OF ORDER FILED AT :                JUDICIAL ADMINISTRATION
     NO. 46 JUDICIAL              :
     ADMINISTRATION DOCKET NO. 1 :                 DOCKET
                                  :


                                       ORDER


PER CURIAM

      AND NOW, this 7th day of August, 2017, it is Ordered pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that the Order filed December 6, 1983 at
No. 46 Judicial Administration Docket No. 1, amended January 4, 1984 (204 Pa. Code
§29.10) (relating to Supreme Court review of first-degree murder cases pursuant to 42
Pa.C.S. §9711(h)(3)(iii) (repealed)), is hereby RESCINDED.
       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective immediately.